Name: Commission Regulation (EEC) No 1498/83 of 9 June 1983 amending Regulation (EEC) No 3509/82 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the period 1 January to 31 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 83 Official Journal of the European Communities No L 152/15 COMMISSION REGULATION (EEC) No 1498/83 of 9 June 1983 amending Regulation (EEC) No 3509/82 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the period 1 January to 31 December 1983 Whereas some producers organizations, acting in good faith, may have deducted from applications for advances on financial compensation a standard value lower than the amount which should have been applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 13 (7) thereof, Whereas Article 13 of Regulation (EEC) No 3796/81 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by stan ­ dard values in the case of products intended for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 3509/82 (2) fixed the abovementioned standard values for the period 1 January to 31 December 1983 for each mode of disposal ; Whereas, as a result of a error in the data communi ­ cated to the Commission , which served as a basis for determining the standard values of products withdrawn from the French market, the said values are not the values actually applied on that market ; whereas that error should therefore be corrected : Article 1 The Annex to Regulation (EEC) No 3509/82 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Upon application by producers' organizations, it shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p . 1 . 2 OJ No L 368 , 28 . 12 . 1982, p . 25 . No L 152/ 16 Official Journal of the European Communities 10 . 6 . 83 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) for herring and mackerel :  Denmark 65  United Kingdom 45  other Member States 20 (b) for shrimps of the species Crangon crangon :  Denmark 60  other Member States 10 (c) for other products :  Denmark 60  Italy, Belgium, France 35  other Member States 15 2. Used as animal feed otherwise than as referred to under point 1 (bait included) : (a) for sardines and anchovies :  Italy, France 50  other Member States 40 (b) for other products :  United Kingdom 20  Ireland 30  other Member States 55 3 . Used for purposes other than animal feed 0